DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim to foreign priority.

Status of the claims
Claims 1-14 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants claim to foreign priority.

Specification
The disclosure is objected to because of the following informalities:
Page 7, line 6 “issue” may refer to “tissue”
Page 29, line 3 “fatal” may refer to “fetal”
Page 36, line 7 “kneel” may refer to “knee”
The applicant is advised to review the specification in regards to the possible typographical errors above and to make appropriate corrections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 14- Claims 13 and 14 recite uses for the cartilage regenerating composition according to claim 1, but do not provide any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)). 
For the purpose of examination, claims 13 and 14 are interpreted by the examiner to be a cartilage regenerating composition capable of promoting cartilage repair and having the properties of the composition disclosed in claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The four categories of statutory subject matter are process, machine, manufacture, or composition of matter. Claims 13-14 do not fall within at least one of the four categories of patent eligible subject matter because they recite uses for a cartilage regenerating composition without providing any active, positive steps delimiting how the method is to be practiced. Therefore claims 13-14 do not conform to the proper definition of a process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Tissue Eng Part A. 2009;15(8):1887-95 (hereinafter referred to as Jin et al) in view of Choi et al. Cell Transplantation. 2016;25(3):449-461 and Park et al. Artif Organs. 2006;30(8):586-96 (hereinafter referred to as Park et al) and as evidenced by Huang et al. Acta Biomater. 2016;43:150-159 (hereinafter referred to as Huang et al).
Regarding claims 1-2 – Jin et al teaches a method of generating scaffold-free cartilage constructs according to the methods of Park et al except for the following conditions:
Chondrocytes were expanded for two passages, corresponding to 14-18 days in culture as evidenced by Huang et al, rather than employed immediately after isolation (Materials and Methods-Cell isolation and culture; see also Fabrication of scaffold-free cartilage).
Chondrocytes were expanded in the presence or absence of FGF prior to, and during, pellet culture (Materials and Methods-Cell isolation and culture; see also Fabrication of scaffold-free cartilage).
 Park et al teaches the isolation of chondrocytes from articular cartilages from the knees of domestic pigs (Abstract). The cartilage was carefully dissected from other tissues, minced, treated with pronase, washed with PBS, and treated with collagenase (Materials and Methods-isolation of chondrocytes). The released chondrocytes were centrifuged, washed, and plated at high density (Materials and Methods-isolation of chondrocytes). Chondrocytes were then monolayer cultured for 3-4 days to allow for the production of extracellular matrix (ECM) (Abstract; Preparation and culture of SF cartilage construct). They were then treated with trypsin/EDTA and intact chondrocyte/ECM was transferred to a tube and centrifuged to form a pellet-type construct (i.e. pellet culture) (Abstract; Preparation and culture of SF cartilage construct). The constructs were then cultured for up to five weeks in Dulbecco’s modified Eagle’s medium (DMEM) supplemented with fetal calf serum and ascorbic acid (i.e. cartilage differentiation medium) (Abstract; Preparation and culture of SF cartilage construct).
Jin et al teaches the isolation of chondrocytes from 2-week-old-porcine articular cartilage by digestion with type II collagenase (Materials and methods- Cell isolation and culture). Then to fabricate new cartilaginous tissue primary chondrocytes were first expanded for two passages, then cultured under high density conditions, and lastly chondrocytes/ECM were centrifuged to form a pellet and cultured for 1, 7, or 21 days (Materials and methods- Fabrication of scaffold-free cartilage). Cells were cultured in DMEM supplemented with ascorbic acid (i.e. cartilage differentiation medium) and either the presence or absence of fibroblast growth factor (FGF) (Materials and methods- Fabrication of scaffold-free cartilage). Lastly, Jin et al teaches that the constructs created using the three-stage scaffold-free cartilage fabrication system bay be useful for the repair of cartilage damages (Conclusion).
It noted that the method used to generate a cartilage-regenerating composition in the instant application (Specification, page 22-24) is substantially identical to the method of Jin et al and differs only in that Jin et al used young porcine chondrocytes rather than fetal cartilage cells as in instant application. 

While Jin et al does not disclose the claimed biophysical properties, since the methods are the same, the properties of the composition will be same. This is evident from shared properties of the cartilage regenerating composition in the instant application and that produced by Jin et al using the same method steps. For example, the tissue volume of the cartilage regenerating composition in the instant application was shown to range from 200-700mm3 after culture for 1-3 weeks (Fig 2B, instant application). Likewise, the constructs of JIn et al were shown to have a tissue volume between 100-700mm3 following culture for 1-3 weeks (Fig. 2b of Jin et al). The instant application demonstrates increased staining for glycosaminoglycan (GAG) between 1-3 weeks (Fig.3 of instant application) similar to the increase seen for the constructs of Jin et al (Fig. 3 of Jin et al). The instant applications shows that the water content was around 90%, DNA content decreased over time, and that GAG and collagen content increased over time (Fig. 4a-d of instant application). Similarly, Jin et al teaches that water content was around 90%, DNA content decreased over time, and that GAG and collagen content increased over time (Fig. 4a-d of Jin et al). Lastly, the instant application teaches that Young’s modulus increases depending on how long the composition is cultured in vitro (Fig. 5 of instant application). Jin et al also teaches that Young’s modulus increases as the culture time is increased in vitro (Fig. 6 of Jin et al). While Young’s modulus was higher than 20kPA when pressed at 1mm/min this was found to be a factor of time in culture (Fig. 6 of Jin et al) and could therefore be optimized for the desired compressive properties.
Regarding claim 3- Jin et al teaches that pellet-cultures were shown to accumulate glycosaminoglycan (GAG) (Accumulation of GAG in the scaffold-free engineered cartilage tissues) and collagen type II over time in vitro (Expression of type II collagen in the scaffold-free engineered cartilage tissue; Fig. 5).
Regarding claims 10-14- Jin et al teaches that the constructs created using the three-stage scaffold-free cartilage fabrication system may be useful for the repair of cartilage damage (Conclusion).
Therefore, while Jin et al fails to explicitly teach the physical properties as recited in the instant claims, these properties will be inherently characteristic of the composition produced/made by the same method steps.  
Furthermore, while Jin et al teaches a composition configured to meet the claimed physical properties, Jin et al fails to teach that the composition is derived from fetal cartilage tissue (claims 1 and 2). Additionally, Jin et al fails to teach wherein the cartilage-regenerating composition enhances expression of glycoprotein and second collagen in vivo (claim 3). Lastly, Jin et al fails to teach the composition of claim 1 as a pharmaceutical composition to treat a cartilage defect disease (claim 10), wherein the cartilage defect disease includes at least one of degenerative arthritis, rheumatoid arthritis, fractures, muscle tissue damage, plantar fasciitis, humerus ulcer, calcified myositis, and joint damage caused by fracture nonunion and trauma (Claim 11), or a method for treating a cartilage defect disease by administering the composition of claim 1 (Claim 12).
Regarding claims 1-3- Choi et al teaches that current strategies for cartilage cell therapy are based on the use of autologous chondrocytes or MSCs, but are limited by the small number of cells and their low chondrogenic potential (Abstract). They teach that fetal cartilage-derived progenitor cells (FCPCs) were 24 times more abundant in fetal cartilage tissue, demonstrated higher proliferation levels, and greater chondrogenic potential (Abstract; Fig. 5; isolation and characterization of FCPCs, paragraph 01; Phenotype change of FCPCs along with passages, paragraph 01; Multilineage differentiation ability of FCPCs in vitro, paragraph 01). Additionally, Choi et al teaches that FCPCs show strong signals for sulfated GAG during pellet culture, confirming that they were differentiated into cartilage-like tissue (Multilineage differentiation ability of FCPCs in vitro, paragraph 01). Importantly, FCPC compositions were twice as large four weeks post-transplantation compared to pre-transplantation and demonstrated Cartilage tissue formation of FCPCs in vivo, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Jin et al with those of Park et al and Choi et al to include the use of fetal cartilage derived cells and ECM, leading to enhanced expression of glycoprotein and collagen in vivo. One of ordinary skill in the art would have been motivated to do so as FCPCs were shown to be more abundant, have greater proliferation, and increased chondrogenic potential, addressing known problems for cartilage therapy as taught by Choi et al (Abstract; Fig. 5; isolation and characterization of FCPCs, paragraph 01; Phenotype change of FCPCs along with passages, paragraph 01; Multilineage differentiation ability of FCPCs in vitro, paragraph 01). Additionally, one of ordinary skill in the art would be motivated to do so as fetal cartilage-derived cells and ECM were shown to increase glycoprotein and collagen expression during transplantation in vivo, demonstrating their ability to form high quality cartilage as taught by Choi et al (Cartilage tissue formation of FCPCs in vivo, paragraph 01).  One of ordinary skill in the art would expect a reasonable chance of success as the method of Jin et al employs the use of articular cartilage-derived cells and modifying the composition to include fetal cells would only require routine methods in the art. Furthermore, one of ordinary skill in the art would expect a reasonable chance of success as Choi et al demonstrated that FCPCs formed cartilage tissue during pellet cultures (similar to Jin et al and Park et al) in vitro (Multilineage differentiation ability of FCPCs in vitro, paragraph 01) and resulted in increased GAG and collagen in vivo (Cartilage tissue formation of FCPCs in vivo, paragraph 01). 
Regarding claims 10-14 - The teachings of Jin et al, Park et al, and Choi et al make obvious the composition of claim 1 as discussed above. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Jin et al, Park et al, and Choi et al to claims 10 and 13-14) such as degenerative arthritis, rheumatoid arthritis, fractures, muscle tissue damage, plantar fasciitis, humerus ulcer, calcified myositis, and joint damage caused by fracture nonunion and trauma (Claim 11), or to administer the cartilage regenerating composition for the treatment of a cartilage defect disease (claim 12). One of ordinary skill in the art would have been motivated to do so as the composition of Jin et al was created to improve on current tissue engineered-constructs for the treatment of cartilage defects (Abstract; Introduction paragraph 01) and was identified as a possible therapy for the repair of cartilage damage (Conclusion). Additionally, Choi et al teaches that the use of FCPCs resulted in the formation of better cartilage tissue compared to MSCs, and are suitable for use in cartilage regeneration and tissue engineering (Discussion, paragraph 01). One of ordinary skill in the art would expect a reasonable chance of success as the composition of Jin et al demonstrated cartilage characteristics such as the accumulation of GAG and collagen (Fig.3 and 4). Furthermore, Park et al demonstrated that implantations of a similar cartilage composition in vivo resulted in increased healing when the host cartilage was pre-treated with Trypsin/EDTA (Conclusion of Park et al). Lastly, Choi et al teaches that cartilaginous tissue formed by FCPCs was of higher quality than that formed by MSCs and is suitable for use in cartilage regeneration and tissue engineering (Discussion, paragraph 01).

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Artif Organs. 2006;30(8):586-96 (hereinafter referred to as Park et al) in view of Choi et al. Cell Transplantation. 2016;25(3):449-461. 
Regarding claim 4 step a- Park et al teaches the isolation of chondrocytes from articular cartilages from the knees of domestic pigs (Abstract). The cartilage was carefully dissected from other tissues, minced, treated with pronase, washed with PBS, and then treated with collagenase (Materials and Methods-Isolation of chondrocytes). The released chondrocytes were centrifuged, washed, and plated at a high density (Materials and Methods-isolation of chondrocytes). Chondrocytes were monolayer cultured for 3-4 days (Abstract).
Regarding claim 4 step b and c-Park et al teaches the culture of chondrocytes for 3-4 days to allow extracellular matrix (ECM) production (Preparation and culture of SF cartilage construct). They were then treated with trypsin/EDTA and intact chondrocyte/ECM membrane, as a cell sheet, was released from the plate bottom and subsequently centrifuged into a pellet-type construct that was cultured for up to five weeks (Abstract; Preparation and culture of SF cartilage construct). 
Regarding claim 4 step d- Applicants define “cartilage differentiation medium” as a medium capable of facilitating the in vitro growth and survival of the cartilage-generating composition and supplying nutrients for being made into the cartilage-regenerating composition, and the medium included both the substrate etc. secreted from the cells during the incubation period and the nutrients etc., remaining in the cell incubation (Specification page 9, lines 15-20).
Park et al teaches that the intact chondrocyte/ECM membrane (i.e. substrate secreted from the cells) was transferred to individual tubes and centrifuged to form pellet-like constructs that were cultured for up to five weeks in Dulbecco’s modified Eagle’s medium (DMEM) supplemented with fetal calf serum and ascorbic acid (Abstract; Preparation and culture of SF cartilage construct).
Regarding claim 5- Park et al teaches the culture of cells for 3-4 days to allow ECM production. Intact chondrocyte/ECM membranes were then peeled from the plate, transferred to tubes, and centrifuged to form a pellet-like construct (Abstract; Preparation and culture of SF cartilage construct).
Regarding claim 6- Park et al teaches that the DMEM culture medium was supplemented with ascorbic acid (Abstract).
Regarding claim 7- Park et al teaches that pellet constructs were cultured for up to five weeks and subjected to various assays at different time points (1, 7, 14, 21, and 35 days) (Abstract; Preparation and culture of SF cartilage construct).
Regarding claim 9- Park et al teaches the isolation of chondrocytes from articular cartilages from the knees of domestic pigs (Abstract). The cartilage was carefully dissected from other tissues, minced, and treated with pronase, washed with PBS, and treated with collagenase (Materials and Methods-Isolation of chondrocytes). The released chondrocytes were centrifuged, washed, and plated at a high density (Materials and Methods-isolation of chondrocytes). Chondrocytes were monolayer cultured for 3-4 days to allow for the production of ECM (Abstract; Preparation and culture of SF cartilage construct). Intact chondrocyte/ECM membranes were collected and centrifuged to form pellet-like constructs which were cultured in cartilage differentiation medium for up to five weeks ((Abstract; Preparation and culture of SF cartilage construct).
However, Park et al fails to teach separating and incubating chondrocytes in fetal cartilage tissue (claim 4, step a).
Regarding claim 4- Applicants state in the instant specification that fetal cartilage tissue may be obtained by collecting the cells that have been treated with a protease such as collagenase, pepsin and the like, after the cartilage tissue has been degraded (page 14, line 4-6). The instant specification does not indicate that chondrocytes were co-cultured with fetal cartilage cells, only that fetal chondrocytes were isolated and cultured with their ECM (Page 22-24 of instant specification). Therefore, the examiner interprets “separating and incubating chondrocytes in fetal cartilage tissue” to mean that fetal chondrocytes were cultured with their respective extracellular matrix.
Choi et al teaches that current strategies for cartilage cell therapy are based on the use of autologous chondrocytes or MSCs, but are limited by small number of cells and their low chondrogenic potential (Abstract). They teach that fetal cartilage-derived progenitor cells (FCPCs) were 24 times more Abstract; Fig. 5; isolation and characterization of FCPCs, paragraph 01; Phenotype change of FCPCs along with passages, paragraph 01; Multilineage differentiation ability of FCPCs in vitro, paragraph 01). Additionally, Choi et al teaches that FCPCs show strong signals for sulfated GAG in pellet culture, confirming that they were differentiated into cartilage-like tissue (Multilineage differentiation ability of FCPCs in vitro, paragraph 01). Importantly, FCPC constructs at four weeks post-transplantation were twice as large as before implantation and demonstrated increased sulfated GAG and collagen II composition confirming the formation of high quality cartilage tissue in vivo (claim 3) (Cartilage tissue formation of FCPCs in vivo, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Park et al with the teachings of Choi et al to replace young chondrocytes and their respective ECM with fetal chondrocytes and their respective ECM. One of ordinary skill in the art would have been motivated to do so as it is a known problem that young or adult cartilage tissue is limited by the number of cells and their low chondrogenic potential, as taught by Choi et al (Abstract/ Introduction, paragraph 01). This therapeutic limitation is remedied by the use of fetal cartilage cells as they were shown to be more abundant, proliferate better, and have greater chondrogenic potential (Abstract; Fig. 5; isolation and characterization of FCPCs, paragraph 01; Phenotype change of FCPCs along with passages, paragraph 01; Multilineage differentiation ability of FCPCs in vitro, paragraph 01). Additionally, FCPCs were shown to form high quality cartilage in vivo (Cartilage tissue formation of FCPCs in vivo). One of ordinary skill in the art would expect a reasonable chance of success in modifying the method of Park et al as the method is similar to that used in the instant application. Changing the source of chondrocytes and their associated ECM would only require the use of routine methods in the art. Furthermore, one of ordinary skill in the art would expect a reasonable chance of success as Choi et al demonstrated that the pellet culture (as in Park et al) of Multilineage differentiation ability of FCPCs in vitro, paragraph 01).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Artif Organs. 2006;30(8):586-96 (hereinafter referred to as Park et al) in view of Choi et al. Cell Transplantation. 2016;25(3):449-461 (hereinafter referred to as Choi et al) as applied to claim 4 above, and further in view of Jin et al. Tissue Eng Part A. 2009;15(8):1887-95 (hereinafter referred to as Jin et al) and Sophia et al. Sports Health 2009: 1(6):461-468 (hereinafter referred to as Sophia et al).
The teachings of Park et al and Choi et al in regards to the limitations of claim 4 have been discussed previously.
However, Park et al and Choi et al fail to teach the preparing method of claim 4, wherein compressive strength, adherence, and coating property of the cartilage regeneration composition are adjusted depending on the period of the incubation (claim 8).
Regarding claim 8- Sophia et al teaches that collagen contributes to the shear and tensile properties of cartilage (Collagens) and that proteoglycans such as GAG contribute to the osmotic properties, which are critical for resistance to compressive loads (Proteoglycans). Additionally, Sophia et al teaches that chondrocytes, ECM, and other non-collagenous proteins and glycoproteins help cartilage retain water and are critical to maintaining its’ unique mechanical properties.
Jin et al teaches a modified method of Park et al for the production of a cartilage-like construct. Importantly, Jin et al teaches that the duration in which chondrocytes and their respective ECM are cultured changes the composition of GAG and collagen (Fig. 4), and this results in changes to the composition’s physical properties. This is exemplified by the increase in the compositions compressive strength as the time in culture increased (Fig. 6). Together, this indicates that the mechanical properties of the cartilage-like composition can be altered by the duration in culture.
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Park et al and Choi et al with those of Jin et al and Sophia et al to include adjusting the physical properties of the cartilage-regenerating composition with the period of incubation. One of ordinary skill in the art would have been motivated to do so to optimize the physical properties, such as compressive strength, adherence, and coating property, of the cartilage-regenerating composition for its use in therapy. One of ordinary skill in the art would expect a reasonable chance of success as Jin et al demonstrated that the composition of the ECM changes with culture time (shown by changes in GAG and collagen concentration) (Fig.4) and this change resulted in an increase in the compressive strength of the cartilage-constructs over time (Fig. 6 of Jin et al). One of ordinary skill in the art would expect that other physical properties would change as well since they are dependent on the composition of GAG and collagen in the extracellular matrix, as taught by Sophia et al (Collagen; Proteoglycans). 

Conclusion
Status of the claims
Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635